[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence:          16 December 1993 Date of Application:       11 January 1994 Date Application Filed:    19 January 1994 Date of Decision           26 September 1995 CT Page 11977
Application for review of sentence imposed by the Superior Court, Judicial District of New Haven. Docket No. CR6-339061.
Frank A. Iannotti, Esq., for the Petitioner.
Robert O'Brien, for the State.
BY THE DIVISION
The petitioner was convicted of a violation of probation in accordance with Conn. Gen. Stat. § 53a-32. The petitioner pled guilty to various narcotic offenses in 1991. The court sentenced him to six years but suspended the sentence and imposed probation. The trial court after finding a violation of probation sentenced the petitioner to six years to serve.
At the hearing, counsel for the petitioner claimed that the sentence imposed is too harsh. The petitioner, according to counsel, was complying with his probation by staying off drugs but was in technical violation by not reporting to the probation department as required.
Petitioner, when he addressed the panel, argued that he did not report to the probation officer as required because he was going to school.
The attorney for the state felt that the petitioner had a significant criminal history and his lack of reporting was indicative of his attitude towards the judicial system. He urged affirmance as he thought the sentence was appropriate.
Looking at the record, we find that the petitioner was given a break by the original sentencing court by getting a suspended sentence. Here, once again, the petitioner fails to take advantage and ends up committing further criminal acts. He basically failed to respond to the generous offer of CT Page 11978 probation by the court.
After reviewing the sentence imposed in light of P.B. 942, we find nothing inappropriate, disproportionate or illegal in the court's sentence of six years.
The sentence is AFFIRMED.
Norko, J.
Purtill, J.
Klaczak, J.
Norko, J., Purtill, J. and Klaczak, J. participated in this decision.